United States Court of Appeals
            For the Eighth Circuit
        ___________________________

                No. 18-3686
        ___________________________

             United States of America

        lllllllllllllllllllllPlaintiff - Appellee

                           v.

                 Stephen D. Morais

      lllllllllllllllllllllDefendant - Appellant
         ___________________________

                No. 18-3687
        ___________________________

             United States of America

        lllllllllllllllllllllPlaintiff - Appellee

                           v.

                 Stephen D. Morais

      lllllllllllllllllllllDefendant - Appellant
                      ____________

    Appeals from United States District Court
for the Western District of Arkansas - Fayetteville
                 ____________

             Submitted: June 25, 2019
                Filed: July 1, 2019
                  [Unpublished]
                  ____________
Before COLLOTON, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      In these consolidated appeals, Stephen D. Morais challenges the prison
sentence the district court1 imposed after he pleaded guilty to failing to register as a
sex offender; and he challenges the consecutive prison sentence the district court
imposed upon revoking his supervised release. Morais’s counsel has moved for leave
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentences are substantively unreasonable.

       After careful review, we conclude that the district court did not impose a
substantively unreasonable sentence for either the new conviction or the revocation.
See United States v. McGhee, 869 F.3d 703, 705-06 (8th Cir. 2017) (per curiam)
(revocation sentencing decisions are reviewed under same standards as initial
sentencing decisions; substantive reasonableness of either type of sentence is
reviewed for abuse of discretion). The record reflects that, in determining each
sentence, the court considered and discussed relevant 18 U.S.C. § 3553(a) factors, see
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (abuse of
discretion occurs in criminal sentencing when court fails to consider relevant factor,
gives significant weight to improper or irrelevant factor, or commits clear error of
judgment in weighing appropriate factors); United States v. Miller, 557 F.3d 910, 917
(8th Cir. 2009) (same for revocation sentencing); and imposed a sentence within the
Guidelines range, see United States v. St. Claire, 831 F.3d 1039, 1043 (8th Cir. 2016)
(within-Guidelines criminal sentence is accorded a presumption of substantive
reasonableness on appeal); United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir.
2008) (same for revocation sentence). We further conclude that the district court did

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                          -2-
not err when it ordered that the sentences be served consecutively. See U.S.S.G.
§ 5G1.3 comment. (n.4(C)) (recommending that a revocation sentence and a sentence
for a new offense run consecutively).

      An independent review of the record reveals no nonfrivolous issues for appeal.
See Penson v. Ohio, 488 U.S. 75 (1988). Accordingly, we grant counsel leave to
withdraw, and we affirm both sentences.
                      ______________________________




                                        -3-